DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4-8, 10-11, 14 and 17 are amended.
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant claims “a non-scanning time-of-flight sensor” however there is no mention of “non-scanning” anywhere in the disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over ALBERT (EP 2469296 A1) in view of Gidel (WO 2017/115247).
	In claim 1, ALBERT discloses emitting a plurality of sending pulses of light in response to respective trigger pulses of a control signals (Par. 36), detecting received pulses of light (Par. 37), determining respective difference values representative of a time period between one of the sending pulses and one of the received pulses (Par. 32-38 “transit time”), accumulating the difference values into a number of bins of at least one histogram (Par. 40-41), recording at least one crosstalk response in the histogram within a predetermined range of bins (Par. 27 and 67), calibrating the histogram using the recorded crosstalk response (Par. 27, 65-67), and generating an output signal being indicative of a time-of-flight based on an evaluation of the calibrated histogram (Par. 67).
ALBERT does not explicitly disclose a method for calibrating a time-of-flight having a non-scanning time-of-flight sensor located behind a cover plate.
Gidel teaches a method for calibrating a time-of-flight system (See abstract) having a non-scanning time-of-flight sensor (see abstract) located behind a cover plate (Par. 48 “glass”), emitting a plurality of sending pulses of light in response to respective trigger pulses of a control signal (Par. 49, 52), detecting received pulses of light (Par. 50), determining respective difference values representative of between one of the sending pulses and one of the received pulses (Par. 51, 57), recording at least one crosstalk response (Par. 53 Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a method for calibrating a time-of-flight having a non-scanning time-of-flight sensor located behind a cover plate based on the teachings of Gidel with ALBERT in order to remove crosstalk from time of flight sensors (Gidel Par. 5) thus leading to a more accurate method.

In claim 14, ALBERT discloses an optical emitters configured to emit a plurality of sending pulses of light in response to respective trigger pulses of a control signal (Par. 30, 36), a detector configured to detect received pulses of light (Par. 30), a measurement block configured to determine respective difference values representative of a time period between one of the sending pulses and one of the received pulses (Par. 32), a histogram block configured to accumulate the difference values into a number of bins of a histogram (Par. 40), such that a series of histograms are accumulated with difference values and/or respective crosstalk responses are averaged and recorded as crosstalk response (Par. 27, 65-67), wherein the measurement block further determines one or more further peaks in the series of histograms and monitors at least the further peaks throughout the series of histograms (Par. 27, 65-67);
 a processing circuit configured to generate an output signals being indicative of a time-of-flight based on an evaluation of the histogram, configured to record at least one crosstalk response in the histogram within a pre-determined range of bins (19, 40), and configured to calibrate the one or more of the histograms of the series of histograms using the recorded crosstalk response (Par. 27, 65-67) calibrated if one or more of the monitored peak move into the predetermined range of bins (Par. 27, 25-67), and configured to generate an output signal being indicative of a time-of-flight based on an evaluation of the calibrated histogram (Par. 27, 40-45, and 65-67), and a control unit configured to generate the control signal with a sequence of trigger pulses (Par. 36).
ALBERT does not explicitly disclose a time-of-flight system comprising a time-of-flight sensor located behind a cover plate.
Gidel teaches a time-of-flight system (see abstract) comprising a time-of-flight sensor (see abstract) located behind a cover plate (Par. 48 “glass”), wherein the time-of-flight sensor comprises: emitting a plurality of sending pulses of light in response to respective trigger pulses of a control signal (Par. 49, 52), detecting received pulses of light (Par. 50), determining respective difference values representative of between one of the sending pulses and one of the received pulses (Par. 51, 57), recording at least one crosstalk response (Par. 53 Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a method for calibrating a time-of-flight having a time-of-flight sensor located behind a cover plate based on the teachings of Gidel with ALBERT in order to remove crosstalk from time of flight sensors (Gidel Par. 5) thus leading to a more accurate method.

In claim 15, ALBERT further discloses the time-of-flight system is embedded in a mobile device and/or an autofocus system of a digital camera (Par. 12), and the time-of-flight sensor is a proximity sensor and/or a rangefinder (Par. 11).

In claim 16, ALBERT and Gidel disclose all of claim 15. ALBERT further discloses wherein the time-of-flight sensor comprises a driver to drive the emitter depending on the sequence of trigger pulses (Par. 36), and wherein the driver is arranged to drive the emitter such that a pulse width of the sending pulses is narrow (Par. 38), a narrow pulse width of the sending pulses is equal or smaller than a difference value representative of a time period between one of the sending pulses and one of the received pulses reflected at the cover plate (Par. 36-38 and 47-49).

In claim 17, ALBERT discloses ALBERT discloses emitting a plurality of sending pulses of light in response to respective trigger pulses of a control signals (Par. 36), detecting received pulses of light (Par. 37), determining respective difference values representative of a time period between one of the sending pulses and one of the received pulses (Par. 32-38 “transit time”), accumulating the difference values into a number of bins of at least one histogram (Par. 40-41), recording at least one crosstalk response in the histogram within a predetermined range of bins (Par. 27 and 67), calibrating the histogram using the recorded crosstalk response (Par. 27, 65-67), and generating an output signal being indicative of a time-of-flight based on an evaluation of the calibrated histogram (Par. 67); wherein emitting a plurality of sending pulses, detecting received pulses and determining respective difference values is repeated such that a series of histograms are accumulated with difference values and/or respective crosstalk responses are averaged and recorded as crosstalk response (Par. 27, 25-67), comprising the further steps of: determining one or more further peaks: in the series of histograms (Par. 27, 25-67), monitoring at least the further peaks throughout the series of histograms (Par. 27, 25-67), and one or more of the histograms of the series of histograms is calibrated if one or more of the monitored peak move into the predetermined range of bins (Par. 27, 25-67).
ALBERT does not explicitly disclose a method for calibrating a time-of-flight having a time-of-flight sensor located behind a cover plate.
Gidel teaches a method for calibrating a time-of-flight system (See abstract) having a time-of-flight sensor (see abstract) located behind a cover plate (Par. 48 “glass”), emitting a plurality of sending pulses of light in response to respective trigger pulses of a control signal (Par. 49, 52), detecting received pulses of light (Par. 50), determining respective difference values representative of between one of the sending pulses and one of the received pulses (Par. 51, 57), recording at least one crosstalk response (Par. 53 Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a method for calibrating a time-of-flight having a time-of-flight sensor located behind a cover plate based on the teachings of Gidel with ALBERT in order to remove crosstalk from time of flight sensors (Gidel Par. 5) thus leading to a more accurate method.


In claim 18, ALBERT further discloses the calibration value is determined from the monitored peaks that has moved into the predetermined range of bins (Par. 56-58), the calibration value is determined from a comparison of the crosstalk response and the monitored peaks that has moved into the predetermined range of bins, and/or  the calibration value is determined from a combined crosstalk response comprising both the crosstalk response; and the monitored peak that has moved into the predetermined range of bins.

In claim 2, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses the histogram is calibrated by disregarding the crosstalk responses, and the output signals is indicative of a time-of-flight of a peak or peaks in the histogram at a bin or range or bins other than the predetermined range of bins (Par. 27, 65-67).

In claim 3, ALBERT and Gidel disclose all of claim 2. ALBERT further discloses wherein the histogram is calibrated by evaluating the histogram only for higher bins than the predetermined range of bins (Par. 54).

In claim 4, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses wherein the histogram is calibrated by subtracting the crosstalk responses multiplied by a scaling factor from the histogram (Par. 27, 65-67).

In claim 5, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses wherein emitting a plurality of sending pulses, detecting received pulses and determining respective difference values is repeated such that a series of histograms are accumulated with difference values and/or respective crosstalk responses are averaged and recorded as crosstalk response (Par. 27, 64-67).

In claim 6, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses determining one or more further peaks in the series of histograms, monitoring at least the further peaks throughout the series of histograms, and one or more of the histograms of the series of histograms is calibrated if one or more of the monitored peaks move into the predetermined range of bins (Par. 27, 65-67).

In claim 7, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses a calibration value is determined in a pre-calibration mode at start-up of the time-of-flight system in a defined calibration condition, or, with no objects present other than the cover plates and/or the calibration value is dynamically adjusted by monitoring the crosstalk responses and/or the further peaks (Par. 27, 65-67).

In claim 8, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses the calibration value is determined from the monitored peaks that has moved into the predetermined range of bins (Par. 56-58), the calibration value is determined from a comparison of the crosstalk response and the monitored peaks that has moved into the predetermined range of bins, and/or  the calibration value is determined from a combined crosstalk response comprising both the crosstalk response; and the monitored peak that has moved into the predetermined range of bins.

In claim 9, ALBERT and Gidel disclose all of claim 8. ALBERT further discloses wherein the calibration value determined from the combined crosstalk response using a time averaging filter having: with a slow attack, that is a slow time averaging as a signal amplitude of the combined crosstalk response increases (Par. 8-10, 29, and 44-46), and/or with a fast decay, that is a fast averaging as the signal amplitude of the combined crosstalk response decreases.

In claim 10, ALBERT further discloses wherein the control signal is generated with a sequence of trigger pulses (par. 14), wherein a time period between subsequent trigger pulses is determined by a desired maximum detection range of the time-of-flight sensor (Par. 18).

In claim 11, ALBERT and Gidel disclose all of claim 17. ALBERT further discloses wherein a pulse width of the sending pulses is equal or smaller than a difference value representative of a minimum detection range of the time-of-flight sensor (Par. 48-49 Examiner considers signals out of range to be of a pulse width of the sending pulses is equal or smaller than a difference value).

In claim 12, ALBERT and Gidel disclose all of claim 11. ALBERT further discloses wherein a range of the histogram is determined by the desired maximum detection range and a bin size is arranged to be equal or smaller than the pulse width of the sending pulses (Par. 23, 48-49).

In claim 13, ALBERT and Gidel disclose all of claim 12. ALBERT further discloses wherein the pulse width of the sending pulses, the time period between subsequent trigger pulses and/or a number of sending pulses is adjustable (Par. 44 and 55).

Response to Arguments
Applicant's arguments filed 07/06/2022 have been fully considered but they are not persuasive. In regards to applicants 103 arguments, the examiner respectfully disagrees. The art of record falls within the BRI of the current claims. Notably the “predetermined range” cited by the applicant is not set to any particular range thus all of the bins fall within said range. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130122525 A1 SmFRET WITH MEMBRANE PROTEINS
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865    


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2857
10/12/2022